        Case 3:18-cr-00638-BR     Document 47    Filed 08/19/20   Page 1 of 7




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
NATALIE K. WIGHT, OSB #035576
natalie.wight@usdoj.gov
Assistant United States Attorneys
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                     UNITED STATES DISTRICT COURT

                            DISTRICT OF OREGON


UNITED STATES OF AMERICA                   3:18-cr-00638-BR

              v.                           GOVERNMENT'S SENTENCING
                                           MEMORANDUM
NICHOLAS JAMES STACY,
                                           Sentencing: Mon 8/24/20 @ 3:30pm
              Defendant.


      The United States of America, submits the following sentencing

memorandum for the Court’s consideration. Defendant pled guilty to one count of

receipt of child pornography, in violation of 18 U.S.C. § 2252A(a)(2) and (b)(1).

The government recommends a 60-month mandatory minimum sentence, followed

by a five-year term of supervised release, and $4000 in restitution.


Government's Sentencing Memorandum                                              Page 1
        Case 3:18-cr-00638-BR    Document 47    Filed 08/19/20   Page 2 of 7




                          FACTUAL BACKGROUND

      The government concurs with the summary of facts in the Presentence

Report (PSR) and recommends the Court use the fact summary as a basis for

sentencing defendant.

      In September 2015, during the investigation of another suspect, law

enforcement learned that an account associated with defendant Nicholas Stacy was

recieving sexually explicit images of children. A search warrant was executed at

defendant’s residence in Milwaukie, Oregon, and numerous digital devices were

searched and found to contain hundreds of images and videos of child

pornography.

      After a lull in the investigation and prosecution of defendant, the case was

revived by a new cyber tip from the National Center for Missing and Exploited

Children. The tip indicated that a different account associated with defendant was

receiving images of child pornography. A second search warrant was executed at

defendant’s residence, in Clackamas, Oregon. A forensic review of defendant’s

digital devices revealed more 9000 videos and 20,000 images of child

pornography.

      Defendant was arrested on September 11, 2018, on child pornography

charges, and has remained in custody since that time. And on November 14, 2019,

defendant pled guilty, pursuant to a plea agreement, to a one-count superseding


Government's Sentencing Memorandum                                             Page 2
        Case 3:18-cr-00638-BR     Document 47     Filed 08/19/20   Page 3 of 7




information charging receipt of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(2). The government agreed to dismiss the original indictment. The

maximum penalty for a violation of 18 U.S.C. § 2252A(a)(2) is a maximum of 20

years of imprisonment, a minimum of 5 years of imprisonment, a fine up to

$250,000, a term of supervised release from five years to life, and a mandatory fee

assessment of $100.

                      SENTENCING CONSIDERATIONS

I.    Legal Standard

      Although the sentencing guidelines are no longer binding, United States v.

Booker, 543 U.S. 220 (2005), they still serve as the “starting point” and “initial

benchmark” in every sentencing. Peugh v. United States, 133 S. Ct. 2072, 2080

(2013). The guidelines are a statutory factor that sentencing courts must consider

when imposing a sentence, 18 U.S.C. § 3553(a)(4), and “reflect a rough

approximation of sentences that might achieve § 3553(a)’s objectives.” United

States v. Rita, 551 U.S. 338, 350 (2007). The guidelines serve as a “lodestar” at

sentencing and “anchor” the Court’s discretion. Peugh, 133 S. Ct. at 2083-84.

      The remaining statutory considerations include the defendant’s history and

characteristics, the nature and seriousness of the offense, the need to provide just

punishment and adequate deterrence, the need to promote respect for the law, and

the need to protect the public from further crimes committed by the defendant. 18


Government's Sentencing Memorandum                                               Page 3
        Case 3:18-cr-00638-BR     Document 47    Filed 08/19/20   Page 4 of 7




U.S.C. § 3553(a)(1)-(2). Other factors include "the need to avoid unwarranted

sentencing disparities among defendants with similar records who have been found

guilty of similar conduct," 18 U.S.C. § 3553(a)(6); and, where applicable, the need

to provide restitution to any victims of the offense, 18 U.S.C. § 3553(a)(7). See

also Rita, 551 U.S. at 347-48.

      In United States v. Carty, 520 F.3d 984 (9th Cir. 2008), the Ninth Circuit,

sitting en banc, summarized the procedures a sentencing court must follow. The

Court must first correctly determine the applicable sentencing guideline range. Id.

at 991. The Court must also allow the parties to “argue for a sentence they believe

is appropriate,” and “consider the § 3553(a) factors to decide if they support the

sentence suggested by the parties.” Id. The Court may not presume the guidelines

are reasonable, and should not give them more or less weight than any other factor.

Id. The Court “must make an individualized determination based on the facts,”

and explain its sentence “sufficiently to permit meaningful appellate review.” Id.

at 991-92.

//



//



//


Government's Sentencing Memorandum                                              Page 4
        Case 3:18-cr-00638-BR    Document 47     Filed 08/19/20   Page 5 of 7




II.   Guidelines Application

      A.     Guidelines Calculation Summary

              Base Offense Level                                         22
              Use of computer                                            +2
              Images of infants or sadistic conduct                      +4
              Images of prepubescent minors                              +2
              More than 600 images                                       +5
              Receipt of Images                                          -2
              Adjustment - Acceptance of Responsibility                  -3
              18 U.S.C. § 3553(a) Variance                               -4

                                 Adjusted Offense Level                 26
                              Criminal History Category                  I
                            Adjusted Guidelines Range:               63-78
                                                                    months


      B.     Sentencing Recommendation

      The government concurs with the guidelines computation of 97 to 121

months as calculated in the PSR, but the government has determined that an

additional four level variance to the adjusted 63 to 78 month range is appropriate in

this case. Pursuant to the plea agreement, the government agreed to recommend a

three level variance and a sentence of 70 months. The U.S. Probation office

recommended a sentence of 72 months. And while the criminal conduct

committed in this case certainly justify a sentence of 70 months, it has been nine

months since the plea was signed, and the original conduct in this case is aging

quickly. Moreover, defense counsel has worked very hard to keep the government


Government's Sentencing Memorandum                                              Page 5
        Case 3:18-cr-00638-BR     Document 47     Filed 08/19/20   Page 6 of 7




abreast of defendant’s mitigation investigation and rehabilitative progress while in

custody.

      Some sex offenders operate by distancing themselves from reality so they

are unable to recognize the grievous sexual abuse suffered by the children in the

images they collect. But defendant has been able to communicate that he now sees

the victims as real children, and understands that his conduct made him complicit

in exploiting their trauma. While this is only a first step in his recovery, I have

been able to confer with the defense to discuss defendant’s future plans to continue

his rehabilitation and engage in sex offender treatment while in BOP custody.

      Based on defendant’s submitted mitigation materials, his acceptance of

responsibility, and commitment to rehabilitation, the government now asserts that a

recommended sentence of 60 months is sufficient, but not greater than necessary,

to comply with all the factors set forth in 18 U.S.C. § 3553(a), to include, inter

alia, defendant’s history and characteristics, the nature and seriousness of the

offense, the need to provide just punishment and adequate deterrence, the need to

promote respect for the law, and the need to protect the public from further crimes

committed by the defendant.

                                  CONCLUSION

      For the reasons discussed above, the government recommends the Court

impose a sentence of 60 months' imprisonment, followed by a five-year term of


Government's Sentencing Memorandum                                                 Page 6
        Case 3:18-cr-00638-BR    Document 47   Filed 08/19/20   Page 7 of 7




supervised release. The government also requests the Court impose a total

restitution amount of $4000. The government will provide the victim payment

information separately to the Court.

Dated this 19th day of August 2020.        Respectfully submitted,

                                           BILLY J. WILLIAMS
                                           United States Attorney

                                           /s/ Natalie K. Wight
                                           NATALIE K. WIGHT, OSB #035576
                                           Assistant United States Attorney




Government's Sentencing Memorandum                                            Page 7
